European Year for Combating Poverty and Social Exclusion (continuation of debate)
Continuing the debate on the Report on the European Year for Combating Poverty and Social Exclusion, we now move on to speakers on behalf of the Groups.
on behalf of the PPE-DE Group. - (DE) Mr President, with all this focus on export growth and globalisation gains, one group seems to have been overlooked. I refer to people living in poverty, of whom there are 78 million in the EU, including 19 million children. Is it a matter of learning to live with this state of affairs? Certainly not!
Young people who cannot cope with school and drop out are part of this group, as are older people who, despite having worked for decades, receive small pensions that cover only the bare necessities. They feel marginalised, and in actual fact they are often left to struggle on their own. The result is that daily life imposes severe mental and physical strains in the form of housing without security of tenure, problem estates, the risk of indebtedness, alcohol and drugs - a life without dignity or self-esteem. The annual poverty reports in our Member States should set alarm bells ringing.
Last year I listened to a debate from the visitors' gallery of the German Bundestag. The subject of the debate was the lower classes. It gave rise to weeks of heated public debate. That is what the victims of poverty need: they need people to be aware of them, to take them seriously, to show them how to break out of the poverty trap. Marie Panayotopoulos-Cassiotou has drafted a very good report - I can say that on behalf of the PPE-DE Group and on a very personal level too, Marie - which gives us the green light for the designation of 2010 as the European Year for Combating Poverty and Social Exclusion.
If the European Year does not merely yield analyses of the situation but enables the endangered target groups to become actively involved and to obtain a forum through which their voices can be heard, if institutions present tangible successes instead of only announcing good intentions, if educational experts outline motivating teaching methods that have resulted in more pupils successfully completing their schooling, and if welfare benefits are identified which have demonstrably and sustainably reduced the risk of poverty, many people who still feel marginalised today will finally become aware of their rights as stakeholders in our society.
on behalf of the PSE Group. - (CS) I first of all wish to thank my fellow Member, Mrs Panayotopoulos-Cassiotou, for her good report and pleasant cooperation. I want to mention two aspects.
Many of our documents use the expressions 'decent work' and 'decent jobs'. The fact remains, however, that more and more jobs fit the description of menial jobs, in other words unskilled, badly-paid work. The number of people living in poverty or suffering from in-work poverty is not falling, which is proof that more and more employers are employing people illegally. The recently adopted draft Working Time Directive, which introduces the possibility of working like people do in some Chinese industrial zones, is a further blow that will surely result in an increase in the number of poor people.
The other issue I want to mention relates to the need to take into account, at last, the fact that the trend towards the privatisation of public and social services in some countries of the Union is going unnoticed. The privatisation of public and social services also leads to an increase in the number of people living in poverty. I should say that my amendments, which highlight this fact, are regularly rejected. I would like us to actually start doing something, instead of just churning out more pages and setting deadlines.
on behalf of the Verts/ALE Group. - (DE) Mr President, let me begin by emphasising that I very much approve of the idea that political efforts to combat poverty and social exclusion should be brought into particularly sharp focus throughout Europe in 2010.
Allow me, nevertheless, to make a few critical comments. The way in which proposals for improvements have been brushed aside, mostly under pressure from the Council, for the sake of reaching agreement at first reading has greatly annoyed me. I have called for more funds to be allocated to this important initiative in the 2010 budget, since combating poverty and social exclusion is an unequivocal goal of the Lisbon Agenda, a goal which, sadly, has not been achieved at all.
I also wanted to ensure that the ample financial resources disbursed by the European Commission were subjected to closer scrutiny, particularly in the context of the European Year in 2010, in order to establish whether they served as an instrument of fairer distribution or whether they might actually be helping to make the rich richer and scarcely ever reaching those below the poverty line.
I am another of those who would have welcomed a discussion within the EU institutions on the introduction of an unconditional basic income, especially on the question whether that would be an appropriate weapon with which to combat poverty and social exclusion. I very much regret that these proposals were immediately shot down. I support the initiative for a European Year, but I find it all too non-committal and too devoid of implications in the field of social policy.
on behalf of the UEN Group. - (PL) Mr President, the announcement that 2010 is to be the European Year for Combating Poverty and Social Exclusion is a very good initiative from the Council. We should remind our citizens that the elimination of poverty is one of the principal objectives of the European Union. This will, without doubt, increase people's trust in our European institutions, I am thinking specifically here of the new Member States.
In my own country, Poland, accession to the EU in 2004 is still, unfortunately, associated in many people's minds with an increase in poverty, particularly for people living in the countryside and in small towns. This resulted in the low turnout to the elections for the European Parliament and in the results of these elections. The European Year for Combating Poverty will be an opportunity to review the situation in this regard and to mobilise Member States to undertake concrete steps to combat poverty and social exclusion. From superficial observations of society, it would seem that the quality of life of many individuals and families in both the old and the new EU has recently undergone considerable changes, but unfortunately these changes are for the worse. It has become ever more difficult, for example, to find housing. We need new and current statistical data in this regard.
In a world that is becoming ever more globalised in nature and ever more difficult to control, the responsibility of the state towards the citizen should become greater. The state should make sure that citizens feel safe, at least at the most basic level. I think that the principal benefit from this European Year will be to inform everyone of the existence of the problem, to raise awareness and to increase solidarity, and this includes financial solidarity, with poor and excluded persons.
on behalf of the GUE/NGL Group. - (DE) Mr President, the Left Group in the European Parliament approves the report presented by our honourable colleague and hence endorses the goal of the European Year for Combating Poverty and Social Exclusion. The report very clearly spells out the wide implications of poverty and social exclusion, not only as a social problem but also, and more especially, as a personal problem for those caught in the poverty trap. Several references have already been made to the 78 million people, including 19 million children, who are living in poverty within the European Union.
If serious efforts are to be made to combat poverty and eradicate it as a social problem, however, specific binding political strategies are essential. Political aims and a guaranteed individual right to live in freedom from poverty and social exclusion are on the agenda. These, however, are precisely the things for which the European Union makes no provision. The main political strategies of the European Union have nothing to do with combating poverty. Economic growth and job growth do not reduce poverty. Even the Union's richest Member States are registering growing numbers of people who live below the poverty line or below the at-risk threshold. In Germany in particular, recent years have seen a fall in the level of low incomes but a rise in the number of people who earn them.
Employment in the EU, in other words, does not automatically lead to the prevention of poverty, and I am sorry to say that awareness of this fact within the European Commission and among the Member States has not generated any specific packages of measures involving objectives such as the introduction of a minimum wage above the at-risk threshold or the solution of the problem of basic social security to which Mr Kusstatscher referred.
on behalf of the IND/DEM Group. - Mr President, I commend Mrs Panayotopoulos-Cassiotou. I feel that the issue of child poverty needs to be urgently addressed.
Underlining the statistics in relation to the number of children at risk of poverty - 19 million in Europe - a greater emphasis needs to be put on enshrining the paramount importance of the family and, emanating from this, defending family life. The institution of the family merits unconditional respect and protection. It is the natural setting for children. In developed countries we find that poverty is increasingly a family phenomenon rather than a regional one. A child's economic status is closely linked to that of their parents. Parental unemployment is a cause of child poverty.
In Ireland, although families often earn a reasonable income, mortgage, health and car payments can absorb the majority of that income and leave little for raising children. Other issues, such as parental addiction, leave insufficient funds for a secure childhood. Separation and divorce also disrupt family finances to the detriment of children. It is imperative that families be efficiently supported, both economically and socially, in order to alleviate the shameful modern predicament of child poverty in Europe.
(PT) Mr President, Commissioner, I note that the report we are discussing today refers expressly to eradicating rather than merely to combating poverty, as was actually proposed. I am therefore pleased that my observation has borne fruit, and I would like to thank the rapporteur, Mrs Panayotopoulos-Cassiotou, for that.
The European Union has become accustomed to reacting very rapidly and with great solidarity to help the victims of natural disasters throughout the world, for example, but it still prevaricates a great deal when it comes to helping the victims of economic and social catastrophes within the EU itself.
I say this because I find it rather difficult to understand why a report that addresses the issue of poverty makes no reference to rising food prices. This shocks me, because we all know that the poorer a family is, the higher the percentage of its budget that is spent on food. I therefore think it would be useful to make some reference to the recent Commission communication on the increase in the price of food products, for example.
I also believe, meanwhile, that we should not restrict the eradication of poverty to EU territory alone. This battle has no boundaries - we are talking of values which are essential to human dignity.
Throughout its history Europe has always been defined more by its expansion throughout the world than by its own identity. In the 21st century, of all the tasks the EU could perform for the good of humanity, the eradication of poverty will perhaps be the most noble of all. That is why I hope this issue will be promoted strongly in 2010.
(SV) Thank you very much, Mr President, Commissioner. Let me begin by thanking Mrs Panayotopoulos-Cassiotou for an excellent piece of work. Let me also say that I think the initiative to make 2010 the European Year for Combating Poverty and Social Exclusion is an excellent one.
Just as Vladimir Špidla said, such a Year may increase awareness and knowledge of the structures present, but that is not enough. It must be followed up by action, as some Members have previously pointed out. The situation is quite good in the EU generally, but at the same time poverty is not diminishing. Rather it is increasing, and, just as others have said, a great many of those affected are women and children. The approach is the Open Method of Coordination, but measures are needed in a large number of areas, not just a few. Employment is of course important, but so are education, social security systems and a regional policy which devotes attention to neglected areas. There is a need for action targeted at special groups, such as persons with functional disabilities and persons from other parts of the world who are suffering greater poverty than others. I hope that this Year, besides increasing knowledge and awareness, may also be the starting point for concrete measures to reduce poverty in the EU.
(PL) Mr President, the European Year for Combating Poverty and Social Exclusion will be the high point of the 2005-2010 social agenda. The Committee on Social Affairs has adopted a set of common indicators for the process of social protection and integration, which will ensure comparability of data.
Despite the fact that the European Union is aware of the problem of poverty as well as of the importance of measures to increase social cohesion, disparities in income continue to accompany economic growth in EU countries. As a result, the poor gain little from this growth. In effect, this means there is a decrease in the level of social cohesion. This situation is accompanied by other factors that also have negative consequences: almost one-fifth of children in the European Union are at risk of poverty. At a time of demographic decline we should take particular care of children, particularly in families with many children that are experiencing the most difficulty. However, it is particularly these families that are subject to discrimination through high VAT rates on children's products.
I would like to congratulate the rapporteur, in particular, for drawing attention to the issue of combating poverty.
(SK) Mr President, Commissioner, I welcome the report by Mrs Panayotopoulos-Cassiotou, as well as the Commission's determination to continue to fight poverty.
The great extent of poverty is probably one of the most notable contradictions in prosperous Europe. It is no coincidence that all the other Members have mentioned the high figures, the millions of people who live at risk of poverty, but the most striking thing is the high number of children who are born into and live with the risk of poverty. Consequently, it does not come as a surprise if these children leave school early, if the percentage of early school leavers is strikingly high. Another striking statistic is the very high number of children, running into the hundreds of thousands, who are homeless or live in institutions.
The problem is that poverty as well as social exclusion are inherited. Consequently, for socially excluded people, the opportunity to get an education and to participate in lifelong learning remains an unattainable goal.
Let us hope that the European Year for Combating Poverty provides sufficient incentive for strengthening the principle of solidarity in national policies. When we consider future changes in the population structure, the implementation of this principle will indeed be even more complicated. Analyses of some public spending and insurance systems show that in some Member States these systems carry financial or even social risks, which can lead to poverty becoming even more widespread.
Without any doubt, the present rapid increase in the prices of oil and food will place a burden on the budgets of the people in the lowest income bracket. This means that there are more than enough reasons to make sure that the European Year for Combating Poverty not only draws attention to poverty but also helps to create specific accountable national bodies that could facilitate the coordination of the various policies used to combat poverty and social exclusion.
(ES) Mr President, I also wanted to congratulate the Commission and, of course, the rapporteur, who have provided the opportunity for this debate and to take the first steps towards making 2010 a significant year in the fight against poverty.
As discussed in Lisbon, this is one of the European Union's objectives and we have often said, and many Councils have said, that there must be a significant reduction in poverty by 2010, but there is unfortunately not much sign of that happening. We must therefore make additional efforts and use this opportunity to reiterate that the increase in the creation of wealth is not benefiting all of us equally.
Some sectors of the population are especially vulnerable and need protection from poverty, because it is very difficult for people to escape poverty once they become poor.
We therefore need a horizontal policy that provides decent jobs and educational opportunities, not only as part of this programme, but as part of all European Union programmes, so that solidarity remains at the heart of the Union and is not only addressed by economic policies.
(PL) Mr President, it could be said that the data that we have collected really minimise the scale of the problem. This is because they speak of poverty in the European Union at the time before the accession of Bulgaria and Romania. After the accession of these two relatively very poor countries, the level of poverty in the EU has significantly increased. We should not hide this fact. Furthermore, it is not every seventh person in the EU Member States who is below the poverty line, but the true percentage is considerably above 16%, in fact it is over 20%.
In this regard I would like to make an urgent call that the financing from the European Union for all the projects that we have discussed should be over 50%. This is important particularly from the point of view of the poorer countries. Limiting the amount to 50% is, in reality, a decision to restrict the real fight against poverty.
(Applause)
(PT) Mr President, Commissioner Špidla, ladies and gentlemen, it seems absolutely essential to recognise the inalienable rights of the socially most vulnerable groups, and the practical recognition of such rights will involve the strong commitment of public and private social stakeholders.
The various dimensions of social cohesion must be protected by means of EU and Member State commitment to eradicating poverty and combating social exclusion, promoting concrete action at the most varied levels.
Full and realistic monitoring of poverty and social exclusion is also required, Commissioner, which means that reliable and comparable indicators showing the development of the various social, economic and cultural dimensions of that phenomenon are essential.
Ladies and gentlemen, poor women and single-parent families are particularly vulnerable to poverty and exclusion, and must therefore be given special attention and the corresponding support.
In conclusion, Mr President, after thanking the rapporteur, I would say that 2010 will have to be a particularly effective year for combating poverty and social exclusion, a battle that must also be given a much needed higher profile.
(PL) Mr President, I would like to draw attention to three issues in this debate. Firstly, according to the latest European Commission report, in 2004 there were about 100 million EU citizens, that means 20% of the whole population, who were living on less than 60% of the average EU income, meaning they were living on less than 15 euro a day. In the new Member States, such as Poland, Lithuania, Latvia and Slovakia, this is true of almost 80% of the population.
Secondly, solutions that are often put forward by liberal economists, that significant differences in incomes are important for economic growth, should not be adopted in the economic and social practices of EU countries. In 2006 the countries with the lowest disparities in income were Denmark, Sweden, Finland, Slovenia and the Czech Republic, and these countries have for many years enjoyed stable annual GDP growth, which is quite different from those countries that have the highest disparities in income, such as Latvia, Lithuania, Portugal and Greece as well as, unfortunately, my own country, Poland.
Thirdly, I would like to express the hope that 2010, as the European Year for Combating Poverty and Social Exclusion, will make all our decision makers aware that poverty and social exclusion have a destructive effect on economic growth and social development.
(Applause)
(RO) Dear Commissioner, dear colleagues, we are well aware of what the Commission reminds us: there is a huge number of Europeans who live in poverty, including extreme poverty. Those who do not know this should accept the blame for the fact that a rich society, which is based on the principles of justice and solidarity, like ours, operates in such a way that a country of poor Europeans would have more seats in this Parliament than Germany. Poverty is not an abstraction; it is a way of life affecting women and children in particular. Women, including employed ones, come across increased risks given the structural salary gap, their concentration in poorly paid, weakly unionized sectors and in the informal economy, given their prevalence among single-parent families. Poverty is inherited. The economic poverty of parents favours the cultural poverty of children, by reduced access to education, the political poverty, by low participation in or exclusion from decision-making, the social poverty, by low participation in civic activities and isolation. It creates deeper inequalities than those derived from the different purchasing power. Minimum coherence between statements and actions forces us to do more than make citizens aware. Political decisions are necessary in order to remedy the situation. In the Union, we cannot speak of a lack of resources, but sometimes of their unfair distribution, of rules perpetuating exclusion. It is a joint responsibility, including of companies that, for their own interest, should go beyond the stage in which the financing of a foundation for protecting stray dogs in the neighbourhood is the only expression of social responsibilities.
(PL) Mr President, declaring 2010 to be the European Year for Combating Poverty and Social Exclusion will not solve the problems experienced by the 80 million people in the European Union who live below the poverty line. Appointing committees, increasing bureaucracy, meetings and sittings will, likewise, not give them any food.
In order to combat poverty you have to approach the issue of creating and distributing wealth in a different way. You have to state clearly that globalisation encourages excessive wealth creation for some and rapid impoverishment for others. Unfortunately there are more and more of these others. The problem of poverty in the EU will continue to grow and there are several reasons for this, including unfair distribution of wealth, problems of food distribution and rising food costs, a general increase in the costs of maintaining a family, the demographic situation in Europe and the world, continuing inequalities, the backwardness of certain regions due to historical reasons and a failure to produce a proper model of how to help the needy.
Finally, as we are not in a position to solve the problem of poverty as a whole, then let us at least provide children and young people with free education and extra meals as required.
(ES) Mr President, Commissioner, I want to highlight one particular aspect and I will speak in Polish:
(PL) Mr President, we are trying to help poor countries in Africa and Latin America with little effect, but there can be no justification for failing to help the poor within the European Union. There are regions where people are very poor, especially children. I would like to point out an issue that will have serious consequences in the future, namely the phenomenon of Euro-orphans. These are the children of migrants who travel from one country to another within the EU, often abandoning their children to their fate. I believe that, in future, the psychological consequences of this problem will cost us dear. For this reason we should do everything we can to eliminate this problem now.
(RO) Honourable President, eradicating poverty and social exclusion is one of the major objectives of the European Union. For this reason, the year 2010 should be decisive in implementing the European strategy in this field. Of the 78 million citizens who live at risk of poverty, 19 million are children. Unfortunately, there are still no European programs and funds designed for improving the situation of children. It is true that the European Union provides funds for fruits and dairy products in schools or money for the education of pupils, but I think we need a coherent strategy and actual programs designed for children coming from poor families. At the same time, we should also focus on the other categories of disadvantaged people, and in particular young people, for whom we have to establish policies and allocate important amounts of money from the structural funds. Moreover, it is important to emphasize the fact that, at present, we cannot create the premises for sustainable social development if we don't have the necessary financial resources. I believe the allocated amount of 17 million Euros is insufficient in relation to the social inclusion and poverty fighting needs Europe presently has. Last, but not least, the fight against poverty and social exclusion should be connected to the existing programs. Both the European Social Fund and the Progress European programmes, should be used for financing the priorities of the European Year for Combating Poverty.
(FR) Mr President, Commissioner, ladies and gentlemen, I congratulate you on this excellent proposal. I also thank Mrs Panayotopoulos-Cassiotou for her very good report. I am sure we will vote for the resolution unanimously.
Yet I wonder. Here we have another European year, this time against extreme poverty. It is now 20 years since, on 17 October, the international community celebrated the International Day for the Eradication of Poverty. Looking round at the moment of celebrating 17 October in front of the European Parliament in Brussels, I see myself there with my colleague, Iñigo Méndez de Vigo, who leads this Parliament's delegation with the Fourth World.
As I take the floor here, I would ask you to note this date in your diary. I hope that on 17 October the European institutions will mark their strong solidarity with the slogan for that date: 'Wherever men and women are condemned to live in extreme poverty, human rights are violated. To come together to ensure that those rights be respected is our solemn duty.'
(SK) In all, 78 million people in the European Union live at risk of poverty. Rising prices of commodities, energy and food further multiply the risk for the most vulnerable groups.
Quality employment significantly reduces the poverty risk. However, often even those people who are employed live at risk of poverty.
The amended Lisbon Strategy promotes equal opportunities for all as a vector for social and intergenerational solidarity and the creation of a poverty-free society. Consequently, I welcome the initiative to make the problem of poverty more visible and the effort to establish a single coordinated policy.
The campaign to fight poverty should raise public awareness and produce a long-term effort to fight the phenomenon of poverty. In this sense we have a lot to learn from the Scandinavian countries. They have proved that one of the most effective means of poverty reduction is an active labour market policy combined with the establishment of decent working conditions and strong social protection.
(LT) I welcome the Commission's proposal to designate 2010 the European Year for Combating Poverty and Social Exclusion. Poverty is a problem both in the EU and worldwide.
I would like to highlight some acute aspects of poverty and social exclusion on which we should focus much more attention than we used to.
First of all, simply by eliminating child poverty we would be able to escape the vicious circle of generations condemned to a life of poverty and social exclusion.
Secondly, nearly 10% of workers experience poverty because of low wages, part-time employment and low qualifications. It is essential to promote quality employment based on educating employees.
Thirdly, it is vital to promote solidarity within society, making all its members aware of the issues of poverty and social exclusion.
I would like to encourage all EU institutions and Member States to provide the members of society with more detailed information on combating poverty and social exclusion in order to increase the sense of common responsibility and help disperse the prejudice of being a financial burden on society.
(PL) Mr President, poverty is a very complex problem and it can adopt various forms. It varies depending on the country. In Europe we are not talking of people dying of starvation, but, in the main, low income, poor housing conditions, poor health, often alcoholism, feelings of alienation or lack of any prospects are the greatest problems.
Poverty is a dangerous phenomenon, particularly among children, because, in many cases, it is hereditary. Children brought up in poverty have a more difficult development path and, without outside help, are condemned to failure and to share their parents' fate.
For this reason it is important to take all possible steps to break the cycle of poverty being handed down from one generation to another. Strengthening social integration, reducing poverty and combating social exclusion are some of the challenges faced by the EU, particularly when we take demographic changes into account, by which I mean an ageing population and an influx of migrants.
(PT) It is not sufficient to establish a European Year for Combating Poverty when around 20% of the European Union's population is threatened with poverty. What is happening - exacerbated by social inequalities, rising numbers of poorly paid workers with insecure jobs, thereby increasing the number of people in poverty, and rising fuel and food prices - requires other policies to ensure that children, women and families are socially included.
Measures are needed that make work more attractive, increase employment with rights and guarantee high-quality public services, decent housing and public and universal social security.
A European strategy of solidarity and social progress to replace the neoliberal policies of the Lisbon Strategy and the Stability Pact must therefore be approved as a matter of urgency so that we do not have even more poverty in 2010 than we have at the moment.
(ES) Mr President, first, I would like to congratulate our rapporteur and the Commissioner for this initiative.
Social exclusion and poverty are two sides of the same coin and are features of a society with very needy people, a society that is not socially cohesive. At the end of the day, ladies and gentlemen, progress is a question of ethics.
The year 2010 will be the year for combating poverty. We already know that the eradication of social exclusion and poverty will be a long and complex task, but if we make the most of each euro invested in this programme, if we are capable of reaching the groups of people that need most help, if we are capable of awakening the conscience of public opinion, we will be creating a new European citizenship. This is the big issue.
Last week, the citizens of Ireland rejected the Treaty of Lisbon. Demagogic propaganda drawing on a wide range of opinions have wrought havoc in Irish society, provoking unfounded fears of globalisation and a certain amount of confusion about the construction of our common home.
As well as making 2010 the year for combating poverty, we must also make it the year of European citizenship.
Member of the Commission. - (CS) Ladies and gentlemen, thank you for the in-depth debate that touched upon many aspects of poverty. I think that the proposal itself makes it clear that the Commission does not ignore the issue of poverty and that it aims at gradually creating such political environment that will make it possible to fight poverty in a more effective way. I also wish to say that the Commission is dealing with the problem of poverty in all its complexity. Although some of its texts, namely our recent communication on active inclusion that deals with poverty per se, emphasise the importance of quality jobs, given that the goal of the Lisbon Strategy is more jobs and better quality jobs, the Commission nevertheless understands that the complex issue of poverty cannot be resolved purely through labour market means. Suffice to mention child poverty, which is also clearly related to the quality of the education systems. There is also the issue of poverty among pensioners, which obviously cannot be resolved directly by labour market means either.
Allow me to mention some other issues I consider to be important. The Commission is proposing financing totalling EUR 17 million and in the course of the debate we heard the opinion that funding of national projects should be increased, especially in some countries. The Commission does not agree with this view for the simple reason that our aim is to make as much financial support available as possible in order to make our actions as effective as possible. The European Year for Combating Poverty is a classic example of a routine democratic political procedure. In order to achieve a breakthrough, in order to change the political atmosphere, we need a detailed and topical debate on this subject, and that is the goal for the European Year.
Allow me now to touch upon certain individual amendments. I agree with the amendments concerning the revision of the headings of objectives in Article 2 and in the list of priorities for the European Year, and I am also in favour of the amendments focusing on the issue of gender equality. Furthermore, since a large number of amendments have been tabled, allow me to present Parliament with an exact list of the amendments instead of resorting to verbatim citations.
Let me mention just two articles - Articles 37 and 52 - which I want to single out in my speech. With your permission, I am going to read the text concerning these two articles.
The Commission attaches the greatest importance to facilitating and supporting wide participation at all levels in activities connected with the 2010 European Year for Combating Poverty and Social Exclusion as a practical means of ensuring that its impact is positive and lasting.
In accordance with the Decision on the European Year, the Commission will draw up common guidelines in the Strategic Framework Document (SFD) which will set the key priorities for the implementation of activities relating to the European Year, including minimum standards in terms of participation in national bodies and actions.
The SFD is addressed to the National Implementing Bodies (NIBs) responsible for defining the national programmes for the European Year and for selecting individual actions to be proposed for Community funding, and to other actors concerned.
In this context, the Commission will underline the importance of facilitating access by all NGOs, including small and medium-sized organisations. With a view to ensuring the widest possible access, the NIBs can decide not to request any cofinancing and instead to fully fund certain actions.
That was the text itself. Ladies and gentlemen, let me mention another speech, that of Mr Falbr, who brought up the issue of the Working Time Directive and did so in a way far removed from reality. To be absolutely clear, the simple way of summing up the result of the compromise reached by the Council is as follows: 'The 48-hour working week remains and the possibility to use the opt-out was reduced from 78 hours per week to 60 or 65 hours'. This is one of the substantial features of the compromise, and since it was mentioned in the course of the present debate I thought it would be good to respond to it.
Ladies and gentlemen, to conclude let me once again thank you for the debate, which touched upon many aspects of poverty and was, in my opinion, very insightful. Unfortunately, I do not think that it is possible to respond at the moment to each of your speeches, leaving aside the fact that the overwhelming majority of your views are incorporated in the rapporteur's report. I would like to thank her again for the report.
Commission's position on Parliament's amendments
Panayotopoulos-Cassiotou report
The Commission can accept in full Amendments 6, 7, 12, 13, 16, 17, 19, 20, 21, 22, 23, 27, 28, 29, 31, 33, 34, 35, 36, 38, 39, 41, 42, 46, 47, 48, 49, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62 and 63.
The Commission can only accept in substance, in part, and subject to rewording, the following amendments: 1, 2, 3, 4, 5, 8, 9, 10, 11, 14, 15, 18, 24, 25, 26, 30, 32, 37, 43, 44, 45, 50, 51, 52, 64 and 66.
Finally, the Commission rejects Amendments 40 and 65. More specifically, regarding Amendments 37 and 52, concerning the participation of small and medium-sized organisations and the possibility of cofinancing up to the total amount of the costs of certain projects, the Commission proposes - as a compromise solution - making a statement in that regard, which I shall read out to you, in which it undertakes to incorporate the spirit of the content of those two amendments in the framework strategy document that the Commission will be drawing up to define the main priorities of the European Year activities.
Mr President, I thank the Commissioner for his opinion. I hope the common guidelines in the strategic framework document will indeed guide the national committees in planning effective action. As the Commissioner himself has emphasised, the key aim must be to include all those affected by poverty both now and in the future.
Personally, I believe that poverty cannot be eradicated once and for all because it may return after a natural disaster. We have talked about the disasters in Greece and other countries owing to flooding or fires: poverty might reappear or it might be brought back by the international situation. We must therefore always be ready. For this reason, we place special emphasis on prevention; this explains our Day for the Eradication of Poverty on 17 October, as Mrs Záborská has pointed out. We have included this date in our report.
These, then, are not measures with little or no binding force; we want to see them matched to every national need and we believe that dealing with poverty means combating the first great enemy to the peace and prosperity of every community. The Commissioner is in any case a historian and knows that the Emperor of Byzantium, an empire that lasted for 1 000 years in Europe, supported the fight against poverty in every speech he made. He considered it the most important enemy of the state after the various foes he did battle with on his borders.
We too in the EU must fight poverty both internally and externally. We must achieve those famous Millennium Goals, so that we can also address the problem of economic migrants and illegal immigrants who come here because they compare their own situation with ours.
I am sure, then, that with good planning we shall have good results and I thank you all for your excellent words.
(applause)
The debate is closed.
The vote will take place tomorrow at 12 noon.
Written statements (Rule 142)
in writing. - (PL) Mr President, I would like to thank Mrs Panayotopoulos-Cassiotou for an excellent report and particularly for drawing attention to the issue of poverty prevention. I am in favour of designating 2010 as the European Year for Combating Poverty and Social Exclusion. In discussing the above-named report I would like to draw attention to the importance of finding a route out of poverty through concrete measures and not just by talking about it. In Europe 78 million people live in poverty and 19 million of these are children. We have to remember the importance of the family, which should be protected and given social and economic support in order to eliminate the enormous poverty among children in Europe.
At this point it would be worth mentioning the cause of poverty. Poverty is caused by a significant increase in the prices of food and energy, which primarily affects families with many children as well as the elderly. According to the European Commission, about 14% of Poles, Greeks and Portuguese in permanent employment live in poverty.
I thank the Rapporteur for the spirit of cooperation in drafting this report. In Europe, one out of six people lives below the poverty threshold, a figure that does not include the statistics in Romania and Bulgaria.
Although in most Member States, the difference between women and men, as regards poverty, is increasingly shrinking and the average difference is 2% as regards poverty and persistent poverty, I would like to draw your attention to the reality in the new Member States. In Romania and Bulgaria, the number of women at risk of becoming victims of poverty is more than ten percent higher than the number of men. Women are also much more exposed to social exclusion.
We should not ignore the fact that the ideas of solidarity, social justice, and eradication of poverty are challenges regarding not only the countries in the European Union, but also its involvement on the world economic and political scene.
Therefore, I would like to welcome the inclusion into the final text of the matter regarding the difference between men and women, in a more general article. I also consider important the correlation of the European Year for Combating Poverty and Social Exclusion with the Millennium Development Goals and, in particular, the International Day for the Eradication Poverty.
in writing. - (HU) Poverty is a complex, relative and multi-faceted problem: it raises economic, social and cultural questions. Nevertheless, we must take action to combat poverty because in 2006 no less than 16% (78 million) of the total population of the twenty-five Member States of the European Union were living below the poverty threshold. When the Lisbon Strategy was launched in March 2000, the Council of the European Union called upon the Member States and the Commission to take steps 'to make a decisive impact on the eradication of poverty' by 2010. It is an important step that we now have a measure for poverty, since in order to tackle the problem it is important to identify its exact nature. I welcome the fact that we have designated 2010 as the European Year for Combating Poverty and Social Exclusion. I am sure that the Year will help to promote the exchange of best practice and see the launch of new initiatives in every field, especially in connection with poverty prevention, monitoring, financial mechanisms and combating child poverty.
It should be noted particularly that, according to the empirical evidence, women are much more vulnerable to the threat of poverty than men, and this is especially true in the case of women who are multiply disadvantaged. It is vital that the principle of equal treatment is also applied in the fight against poverty, and therefore also in the European Year of Combating Poverty and Social Exclusion. Genuine equality for men and women is a fundamental precondition for reducing the risk of poverty, since women are less likely to fall victim to poverty if they have appropriate and adequately remunerated work that they can combine with their family commitments.
The Constitution of the International Labour Organization stipulates: "Poverty anywhere constitutes a danger to prosperity everywhere”. For this reason, I emphasize the importance of the amendment regarding the prevention and fight against poverty by carrying on multidimensional policies at a national, regional and local level, which would ensure active participation of citizens in the society and on the labour market.
The reforms in the field of social protection and the active inclusion policies have decisively contributed to accelerating economic growth and creating more jobs in Europe. In the first quarter of the year 2008, Romania had one of the greatest economic growths in the EU, increasing by 8.2% (while the European average is 2.5%, according to Eurostat), but, nevertheless, people with low education levels, without any qualification, especially in the rural environment, children, young people, people with disabilities and the Roma have a significant risk of poverty.
I congratulate the Rapporteur for her activity and I consider it necessary that the policies drafted by the Member States, following European recommendations, aim at the beneficial reconciliation between the citizen's economic competitiveness and social welfare.